Citation Nr: 1112607	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  10-35 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from January 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The appellant submitted a notice of disagreement with this determination in August 2009, and timely perfected his appeal in August 2010.

The Board notes that jurisdiction of this claim was subsequently transferred to the Atlanta, Georgia, VA RO.

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if any further action on his part is required.



FINDINGS OF FACT

1.  An unappealed rating decision dated in September 1992, denied entitlement to service connection for a left knee disability.

2.  The additional evidence presented since the rating decision of September 1992, denying service connection for a left knee disability, is not cumulative or redundant of evidence previously considered and by itself, or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision, which denied service connection for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, as the application to reopen the claim of service connection for a left knee disability is favorable to the appellant, no further discussion of the VA's "duty to notify" and "duty to assist" obligations is necessary.




Procedural History and Evidence Previously Considered

In a rating decision dated in September 1992, the RO denied entitlement to service connection for a left knee disability on the basis that the appellant's service treatment records were completely negative for any complaints of or treatment for a left knee disability.  Further, upon VA examination in July 1992, though the appellant complained of pain and swelling of the left knee, physical examination revealed that the left knee was not swollen and did not show any marked deformity.  X-rays of the left knee were also negative.  The only diagnosis rendered was that of left knee pain.  No other evidence was of record at that time.

In a letter, dated in September 1992, the RO notified the appellant of the adverse determination and of his procedural and appellate rights.  The notice included the appellant's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.

As the appellant did not indicate his disagreement within the time allotted, the rating decision by the RO in September 1992, became final by operation of law.  The claim may be reopened if new and material evidence is presented.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).

Current Claim to Reopen

In March 2009, the appellant submitted a statement indicating that he wished to file a new claim of entitlement to service connection for a left knee disability, to include as secondary to his service-connected right knee disability.  

Prior to discussing whether the appellant has submitted new and material evidence, the Board must first address the definition of a "claim."  In Schroeder v. West, the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that a "claim" should be defined broadly as an application for benefits for a current disability.  212 F.3d 1265, 1269 (Fed. Cir. 2000); see also Rodriquez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999).  The United States Court of Appeals for Veterans Claims (Court) applied this definition of a "claim" in Bingham v. Principi, 18 Vet. App. 470, 474 (2004), holding that "direct and presumptive service connection are, by definition, two means (i.e. two theories) by which to reach the same end, namely service connection," and that it therefore "follows logically that the appellant, in seeking service connection ... did not file two separate claims" but rather one claim.  Id.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the Court held that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Especially of note is the issue of finality.  In Bingham, the Federal Circuit delineated an additional distinction between claims and theories when considering the question of finality.  It held that, pursuant to 38 U.S.C. § 7104(b), "finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected."  421 F.3d at 1348-49.

Accordingly, the initial denial of the appellant's claim of entitlement to service connection for a left knee disability in September 1992 encompassed both direct and secondary service connection, regardless of the fact that the appellant did not raise secondary service connection as a theory of entitlement until his current attempt to reopen the claim.  See Bingham, supra; Roebuck, supra.  As such, the Board will not view the appellant's contentions that his left knee disability is secondary to his service-connected right knee disability as a new claim.  The appellant must still submit new and material evidence in order to reopen his claim.

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, the appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The additional pertinent evidence presented since the rating decision in September 1992, includes: treatment records from the VA Medical Center (VAMC) in Gainesville, Florida, dated February 2007 to June 2009; a VA orthopedic consult dated in April 2003; a VA joints examination report dated in June 2009; and statements provided by the appellant.

Analysis

The Board finds that the majority of the foregoing evidence is "new" in the sense that it is not redundant of medical records and statements previously considered by the RO in September 1992.  Moreover, the medical evidence and the statements of the appellant are "material" because they relate to an unestablished fact necessary to substantiate the claim, that is, whether the appellant's currently diagnosed left knee disability is related to a disease or injury in active duty service, to include as secondary to his service-connected right knee disability, based on a thorough review of the appellant's record.  

As the evidence is new and material, the claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is reopened.

ORDER

As new and material evidence has been presented, the claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is reopened, and to this extent only, the appeal is granted.
REMAND

Additional development is needed prior to the disposition of the appellant's claim.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

Initially, the Board notes that VA treatment records appear to be missing from the appellant's VA claims file.  In the appellant's February 2011 Written Brief Presentation, his representative asserts that the appellant received medical treatment at the VAMC in Jacksonville, Florida from 1982 to 1997, prior to his transfer to the VAMC in Gainesville, Florida.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the AMC must make all reasonable attempts to obtain these missing VA treatment records.

Further review of the appellant's claims file reveals that he was provided a VA joints examination in July 2009.  Following examination of the appellant and review of the claims file, the VA examiner stated that it would be only with resort to mere speculation to opine whether or not the appellant's current left knee condition was a result of his military service or secondary to his service-connected right knee disability.  The Board notes that the Court recently held in Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010), that in order to rely upon a statement that a medical opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  As clearly set forth in Jones, it is not apparent that all procurable and assembled data was fully considered at the time of the July 2009 VA examination.  Further, it is also not apparent whether the examiner specialized in orthopedics.  Therefore, the appellant must be afforded a new VA orthopedic examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC must obtain any outstanding treatment records from the VAMC in Jacksonville, Florida, dated from 1982 to 1997.  Any response received should be memorialized in the appellant's VA claims file.

2.  After obtaining any available VA treatment records, the appellant should be scheduled for a new VA joints examination with an orthopedic specialist to determine the likely nature and etiology of his currently diagnosed left knee disability.  The VA examiner should thoroughly review the appellant's claims file and a complete copy of this REMAND in conjunction with the appellant's examination and note this has been accomplished in the VA examination report. 

The VA examiner should state whether it is at least as likely as not that the appellant suffers from a left knee disability that is the result of a disease or injury in service.  

Thereafter, the VA examiner should also state whether it is at least as likely as not that the appellant suffers from a left knee disability secondary to his service-connected right knee disability.

3.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


